Title: [Diary entry: 18 March 1748]
From: Washington, George
To: 

Fryday 18th. We Travell’d up about 35 Miles to Thomas Barwicks on Potomack where we found the River so excessively high by Reason of the Great Rains that had fallen up about the Allegany Mountains as they told us which was then bringing down the melted Snow & that it would not be fordable for severall Days it was then above Six foot Higher than usual & was Rising. We agreed to stay till Monday. We this day call’d to see the Fam’d Warm Springs. We camped out in the field this Night. Nothing Remarkable happen’d till sunday the 20th.